           Case 1:19-cv-03417-AT Document 29 Filed 08/14/19 Page 1 of 2


                                                                   USDC SDNY
UNITED STATES DISTRICT COURT                                       DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                      ELECTRONICALLY FILED
SCOTT HIMROD, Individually and on Behalf of                        DOC #: _________________
All Others Similarly Situated,                                     DATE FILED: 8/14/2019

                                Plaintiff,

               -against-                                                    19 Civ. 3417 (AT)

CYGNUS MEDICAL, LLC, MADISON POLYMERIC                                           ORDER
ENGINEERING, INC., SHAUN SWEENEY and
WALTER L. MAGUIRE, JR., Jointly and Severally,

                         Defendants.
ANALISA TORRES, District Judge:

       WHEREAS the Court has been advised that the parties have reached a settlement in this
Fair Labor Standards Act (“FLSA”) case, ECF No. 28, it is hereby ORDERED:

        This action shall not be dismissed with prejudice unless the settlement agreement has
been approved by the Court or the Department of Labor (“DOL”). See Cheeks v. Freeport
Pancake House, Inc., 796 F.3d 199, 206 (2d Cir. 2015). Accordingly, to the extent the parties
seek dismissal with prejudice, they must either file a joint letter motion requesting that the Court
approve the settlement agreement or, alternatively, provide documentation of the approval by
DOL. Any letter motion, along with the settlement agreement, must be filed on the public
docket by September 13, 2019. The letter motion must explain why the proposed settlement is
fair and reasonable and should discuss, at a minimum, the following factors:

       (1) the plaintiff’s range of possible recovery; (2) the extent to which “the settlement
       will enable the parties to avoid anticipated burdens and expenses in establishing
       their respective claims and defenses”; (3) the seriousness of the litigation risks
       faced by the parties; (4) whether “the settlement agreement is the product of arm’s-
       length bargaining between experienced counsel”; and (5) the possibility of fraud or
       collusion.

Wolinsky v. Scholastic Inc., 900 F. Supp. 2d 332, 335 (S.D.N.Y. 2012) (quoting Medley v. Am.
Cancer Soc’y, No. 10 Civ. 3214, 2010 WL 3000028, at *1 (S.D.N.Y. July 23, 2010)). The letter
must also address whether there is a bona fide dispute as to the number of hours worked or the
amount of compensation due and how much of the proposed settlement plaintiff’s attorney shall
be seeking as fees. See Cheeks, 796 F.3d at 202, 207.

         Any request for attorneys’ fees must be accompanied by supporting documentation. “In
this circuit, a proper fee request ‘entails submitting contemporaneous billing records
documenting, for each attorney, the date, the hours expended, and the nature of the work done.’”
Lopez v. Nights of Cabiria, LLC, 96 F. Supp. 3d 170, 181 (S.D.N.Y. 2015) (quoting Wolinsky,
900 F. Supp. 2d at 336).
          Case 1:19-cv-03417-AT Document 29 Filed 08/14/19 Page 2 of 2




        Absent special circumstances, the Court will not approve any settlement agreement that is
filed under seal or in redacted form. See id. at 177 n. 44. In addition, absent compelling
circumstances, the Court will not approve settlement agreements containing sweeping non-
disclosure provisions, see id. at 179–80; Flood v. Carlson Rests. Inc., No. 14 Civ. 2740, 2015
WL 4111668, at *2 (S.D.N.Y. July 6, 2015), or broad releases waiving claims having no relation
to FLSA issues, see Flood, 2015 WL 4111668, at *2.

       Any pending motions are moot. All conferences are vacated.

       SO ORDERED.

Dated: August 14, 2019
       New York, New York




                                               2
